—In an action to recover damages, inter alia, for breach of contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Putnam County (Hickman, J.), dated December 13, 1995, as granted the plaintiffs’ motion for renewal and, upon renewal, vacated so much of its prior order dated March 17, 1995, as dismissed the plaintiffs’ second cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting renewal to the plaintiffs based on two new facts (see, CPLR 2221; Foley v Roche, 68 AD2d 558; Bulis v Di Lorenzo, 142 AD2d 707). Further, upon renewal, the court properly vacated so much of the prior order as granted summary judgment in favor of the defendants dismissing the plaintiffs’ second cause of action for breach of a title insurance contract, since the new material raised a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557).
The defendants’ remaining contentions lack merit. Sullivan, J. P., Copertino, Santucci and Florio, JJ., concur.